NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            02-OCT-2020
                                            07:52 AM




                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


      PROTECT AND PRESERVE KAHOMA AHUPUA#A ASSOCIATION, an
 unincorporated association, MICHELE LINCOLN, MARK ALLEN, LINDA
         ALLEN, and CONSTANCE B. SUTHERLAND, Plaintiffs-
                      Appellants/Appellants,

    PATRICK AND NAOMI GUTH, Plaintiffs-Appellants/Appellees,
                                 v.
   MAUI PLANNING COMMISSION, COUNTY OF MAUI, and STANFORD CARR
     DEVELOPMENT, LLC, a domestic limited liability company,
                  Defendants-Appellees/Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 14-1-0616(1))


              ORDER DENYING MOTION FOR RECONSIDERATION
     (By:    Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

            Upon consideration of Defendant-Appellee Stanford Carr
Development, LLC’s Motion for Reconsideration filed on September
24, 2020, which seeks reconsideration of the Memorandum Opinion
filed on September 14, 2020, the papers in support and the record
and files herein,
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


        IT IS HEREBY ORDERED that said motion is denied.
        DATED:   Honolulu, Hawai#i, October 2, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge




                                2